Citation Nr: 9913201	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1947.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.

The claim on appeal follows a claim by the late veteran for 
service connection for lung cancer, secondary to exposure to 
radiation.  Service connection for lung cancer, secondary to 
exposure to radiation, was denied by rating decision dated in 
December 1993.  The veteran passed away in October 1995, 
during the pendency of his appeal.  


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.   


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains, in substance, that the veteran was 
exposed to radiation while participating in Operation 
Crossroads in the Pacific.  Because of this exposure, the 
appellant contends that the veteran developed lung cancer, 
which resulted in his death.  Accordingly, a favorable 
determination is requested.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability due 
to disease or injury incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.310, 3.312 (1998). 

Lung cancer is not recognized as being a disease specific to 
radiation-exposed veterans, and may not be presumed to have 
been incurred in service even if it is shown that a veteran 
had exposure to "radiation-risk activity" in service.  
38 C.F.R. § 3.309 (1998).

VA regulations provide that service connection may be granted 
for lung cancer as a potentially "radiogenic" disease.  38 
C.F.R. § 3.311.  However, the demonstration of a potentially 
radiogenic disease and exposure to ionizing radiation during 
service does not in and of itself establish entitlement to 
service connection.  The Board must consider all relevant 
factors, including the amount of radiation exposure, in 
determining whether the record supports the contended 
etiologic relationship.

The threshold issue is whether the appellant has presented a 
well-grounded claim for service connection for the cause of 
the veteran's death.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded;" that is, the claim must be plausible or capable 
of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required in order for the 
claim to be well-grounded.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

Generally, an appellant must satisfy three elements for a 
claim for service connection to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).  A well-grounded claim 
for service connection for the cause of a veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability due to disease or injury 
incurred in or aggravated by service.

The appellant contends that the veteran's lung cancer was 
caused by exposure to ionizing radiation during Operation 
Crossroads.  The veteran's service personnel records show 
that the veteran participated in Operation Crossroads, 
conducted at Bikini Atoll to test the effect of the atomic 
bomb on naval vessels.  Specifically, the veteran was 
involved in two tests conducted in July 1946.  

The veteran's service medical records show that on clinical 
evaluations in December 1946 and February 1947, no clinical 
defects or diagnoses were noted.  

In correspondence received from the veteran in February 1993, 
he denied post-service employment that required him to be 
outside or around hazardous materials.  He stated that during 
Crossroads he was assigned as a deck hand and ordered to 
witness two explosions.  He reported he was told that his 
ship was about ten miles away from the explosions.  He stated 
he was on an open deck of the ship, and was not issued a film 
badge.  He reported that after each test, the ship moved to 
ground zero within 1 and 1/2 hours, and remained in the area 
for 24 days after the first test, until the detonation of the 
second test.  He did not remember how long the ship stayed in 
the area after the second test.  

Private medical records include an August 1992 examination 
report providing that the veteran was a very heavy smoker who 
smoked 1 and 1/2 packs a day.  In August 1992, the veteran 
was diagnosed with a right hilar mass which was metastatic 
adenocarcinoma.  

The record shows that the veteran died in October 1995 at the 
age of 70.  The immediate cause of death, as listed on the 
Certificate of Death, was perforated bowel with septicemia 
with ischemic bowel due to (or as a consequence of) 
metastatic carcinoma of the lung.  Emphysema was listed as a 
significant condition contributing to death.  At the time of 
the veteran's death, service connection had not been 
established for any disability.  

Regarding the appellant's contention that the veteran was 
exposed to ionizing radiation while participating in 
Operation Crossroads, the Defense Nuclear agency (DNA) 
informed the RO in May 1993 that Navy records confirmed that 
the veteran was present at Operation Crossroads.  During this 
period his rate was Seaman, with such duties as operating 
small boats, deck machinery and other duties as assigned.  A 
careful search of dosimetry data revealed no record of 
radiation exposure for the veteran.  However, a scientific 
dose reconstruction indicated that the veteran would have 
received a probable dose of 0.244 rem gamma (upper bound dose 
of 0.568 rem gamma).  A scientific dose reconstruction 
indicated that due to the distances of the veteran's unit 
from the two Crossroads detonations, he had virtually no 
potential for exposure to neutron radiation.  A scientific 
dose reconstruction indicated that the veteran's internal 
exposure potential was less than 0.150 rem (fifty-year) 
committed dose equivalent to the bone.  The corresponding 
committed dose to the lung was also less than 0.150 rem.  

In an October 1993 memorandum, the VA Assistant Chief Medical 
Director for Environmental Medicine and Public Health 
responded to a request for review of the veteran's record.  
She noted that the veteran was reported to have received a 
maximal dose of 0.568 rem gamma irradiation with virtually no 
neutron irradiation and less than 0.150 rem 50-year committed 
dose equivalent to the bone and lung at age 21.  It was noted 
that the gamma dose was reconstructed, the veteran had been a 
long-time smoker, and that he developed lung cancer some 46 
years after his last exposure.  

Citing CIRRPC Scientific Panel Report No. 6 (1988), the 
Assistant Chief Medical Director stated that it was 
calculated that exposure to less than 25.5 rad or less at age 
21 provides a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's lung cancer was related to his exposure to ionizing 
radiation.  The Assistant Chief Medical Director also cited 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 267 - 278 (1990), commenting that 
information contained therein modified this estimate somewhat 
but probably not below a calculated value of 4 rad for non-
smokers.

The Assistant Chief Medical Director repeated that the 
veteran's dose was much lower than the cited value and 
concluded that it was highly unlikely that the veteran's lung 
cancer could be attributed to exposure to ionizing radiation 
in service.

In a November 1993 Advisory Opinion, the VA Compensation and 
Pension Service Director agreed with the medical opinion from 
the Assistant Chief Medical Director.  The Compensation and 
Pension Director stated that as a result of the medical 
opinion, and a review of the evidence in its entirety, it was 
his opinion that there was no reasonable possibility that the 
veteran's lung cancer was the result of his exposure to 
radiation in service.

After a careful review of the record, the Board concludes 
that there is no competent medical evidence showing a nexus 
or link between the veteran's active military service, 
including any exposure to radiation that occurred therein, 
and his perforated bowel with septicemia with ischemic bowel 
due to (or as a consequence of) metastatic carcinoma of the 
lung nearly 50 years after service, such as a competent 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

On the other hand, there is medical evidence that the veteran 
was a heavy smoker.  In addition, the opinion of the VA 
Assistant Chief Medical Director, which is based on a 
quantitative analysis, clearly rebuts the appellant's 
assertions that radiation exposure resulted in the cause of 
the veteran's death.  As the opinion explains its findings 
and specifically considers the reconstructed dose estimate 
for the veteran and the quantitative analyses in recent 
scientific studies, the Board has given great weight to this 
well-reasoned medical opinion.

While the appellant and the veteran are competent to describe 
observations relative to the veteran's appearance and 
observable symptoms, as a layperson, they are not competent 
to provide an opinion requiring medical knowledge, such as a 
medical diagnosis, etiology, or attribution of causation.  
Espiritu, 2 Vet. App. at 492.  As such, their assertions that 
the veteran incurred medical disabilities as a result of 
radiation exposure on active duty cannot make the claim well-
grounded. 

In light of the above, the Board concludes that the appellant 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death.  

In reaching the determination that the appellant's claim for 
service connection for the cause of the veteran's death is 
not well-grounded, the Board recognizes that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  The Board has, therefore, considered whether the 
appellant has been given adequate notice to respond, and if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In light of her failure 
to meet her obligation in the adjudication process by not 
submitting adequate evidence and because the outcome would be 
the same whether the claim was treated as not well-grounded 
or adjudicated on the merits, the Board concludes that she 
has not been prejudiced by this approach.  See generally 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for service connection for the cause 
of the veteran's death.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
the cause of the veteran's death not having been received, 
the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

